Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered May 15, 1974, convicting him of robbery in the first degree (two counts), grand larceny in the third degree (two counts), attempted murder, assault in the first degree (two counts) and possession of weapons, etc., as a felony, upon a jury verdict, and imposing sentence. Judgment affirmed. On this record the clear and convincing testimony of the victim provided overwhelming proof of defendant’s guilt. Further, no exceptions were taken to the matters now sought to be reviewed and the interest of justice does not warrant interference with the judgment of conviction. Rabin, Acting P. J., Shapiro, Titone and Suozzi, JJ., concur.